DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1, according to Fig. 1-8 and drawn to a content-accommodating container comprising a tubular housing having a thin wall unsealing part 16;
Species 2, according to Fig. 9A-10C and drawn to a content-accommodating container comprising a tubular housing having no thin wall unsealing part;
Species 3, according to Fig. 11 and drawn to a content accommodating container comprising a closing portion closing the center hole of a bottom portion of a tubular housing portion;
Species 4, according to Fig. 12A-15D and drawn to a content accommodating container comprising a valve accommodating portion having a tube attaching portion 113b;
Should Applicant elect Species 1, Applicant is further required to elect a sub-species from the following:
Sub-Species I, according to Fig. 1-4C, and drawn to device having an operation switching member 20a, but not having an annular thing wall like fracture portion 83;
Sub-Species II, according to Fig. 6A, and drawn to a device not having an operation switching member 20a and functioning as an aerosol valve;
Sub-Species III, according to Fig. 6B, and drawn to a device not having an operation switching member 20a and functioning as a pump;
Sub-Species IV, according to Fig. 7A, 7B and 8, and drawn to a content-accommodating container comprising an annular thin wall-like fracture portion 83;
Should Applicant elect Species 4, Applicant is further required to elect a sub-species from the following:
Sub-Species V, according to Fig. 12A-12B and 13, and drawn to a content accommodating container comprising a check valve in the gas introducing passage and a first unsealing portion provided in the upper end of the tube portion;
Sub-Species VI, according to Fig. 14A-14C, and drawn to a content accommodating container comprising a check valve in the gas introducing passage and a first unsealing portion provided in the lower end of the tube portion;
Sub-Species VII, according to Fig. 15A-15D, and drawn to a content accommodating container comprising a first unsealing portion provided above the tube portion and the gas introducing hole formed lower than the first unsealing portion;
The species are independent or distinct because the species have the aforementioned mutually exclusive features.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
In this particular case, the species require at least: different search queries including at least the aforementioned mutually exclusive features.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/R.A.G/Examiner, Art Unit 3754  

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        03/02/2022